Citation Nr: 0109748	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1961 to September 
1964.  He died in February 1996.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The veteran died in February 1996.  The death certificate 
lists the cause of death as adenocarcinoma of the lung.  Deep 
venous thrombosis was listed as another significant condition 
contributing to death but not resulting in the underlying 
cause of death.  

3.  At the time of his death, the veteran had no service-
connected disabilities.  

4.  There is no evidence of record showing that 
adenocarcinoma of the lung or deep venous thromboses began 
during active duty service or within one year after the 
veteran's separation from service.  The medical evidence does 
not directly relate the cause of the veteran's death to his 
period of active duty service, including tobacco use during 
service.   

5.  The evidence does not establish that the veteran began 
smoking in service or became addicted to nicotine in service.     

6.  There is no evidence of record showing that the veteran 
was rendered totally disabled by any disability related to 
service for the ten-year period prior to his death.   


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§§ 1110, 1113, 1131, 1133, 1310 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.310(a), 3.312 (2000); VAOPGCPREC 2-
93; VAOPGCPREC 19-97.   

2.  Entitlement dependency and indemnity compensation 
pursuant to 38 U.S.C.A. 
§ 1318 is not established.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Although the RO issued the rating decision on appeal prior to 
the enactment of the VCAA, review of the claims folder 
reveals that the RO has provided all applicable notice and 
the and accomplished all required development for purposes of 
complying with the VCAA.  That is, the RO notified the 
appellant as to the requirements to prevail on a her claim 
via its March 1999 letter to the appellant, the July 1999 
rating decision, and the May 2000 statement of the case.  In 
addition, the appellant has not identified any additional 
private or VA medical records that should be secured to 
support her claim.  Moreover, the Board's review of the 
record finds no basis for requiring the RO to secure a 
medical examination or opinion.   

Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's DD 214 indicated a birth date in November 1938, 
which is confirmed by other documents of record.  He enlisted 
in the U.S. Army in September 1961.  The veteran's service 
medical records were negative for any evidence of respiratory 
disease or complaints.  There was no reference to or other 
evidence of tobacco use in service. 

Review of the claims folder revealed the certificate for the 
marriage of the appellant and the veteran in June 1987.   

The veteran died in February 1996.  The death certificate 
listed the cause of death as adenocarcinoma of the lung.  
Deep venous thromboses was listed an another significant 
condition contributing to death but not resulting in the 
underlying cause of death.  The death certificate also 
indicated that tobacco contributed to the death.    The 
veteran died at home.  No autopsy was performed.  At the time 
of his death, the veteran was not in receipt of VA 
compensation for any service-connected disability.  

The RO received a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child, from the appellant 
in February 1996.  By letter dated in March 1996, the RO 
informed the appellant that she was awarded death pension 
based on her income.  It also notified the appellant that 
other benefits were considered and that there was no 
entitlement to accrued benefits or service-connected death 
benefits.    

In March 1999, the appellant an informal claim for service 
connection for the cause of the veteran's death.  She argued 
that the cause of death, lung cancer, was related to his 
military service.  Specifically, she alleged that the veteran 
did not smoke prior to entering service, that he was provided 
free cigarettes in service, and that he became addicted to 
nicotine in service.  

By letter dated in March 1999, the RO informed the appellant 
of the types of medical and non-medical evidence needed to 
support her claim.

The RO received a letter dated in March 1999 from M. C. 
Brouns, M.D., who treated the veteran in 1995 and 1996 for 
lung cancer.  The letter initially summarized the course of 
the veteran's illness and treatment.  Dr. Brouns stated that 
the veteran's disease occurred predominantly in smokers.  He 
related the following information and opinion:  

[The veteran] was a lifelong smoker who 
first began smoking when he was a 
teenager.  His wife informs me that he 
began smoking during his time in service.  
Because of the association between his 
cigarette smoking and his cancer, the 
established addictive nature of 
cigarettes, and the knowledge that he 
began smoking while in service, I would 
conclude that his terminal illness had 
it's (sic) initiation during his time in 
service.  [The veteran] did not have any 
other exposures which are known to be 
risk factors for lung cancer, such as 
radiation or asbestos.  

The RO also received the veteran's medical records from 
Oregon Health Sciences University Hospital and Clinics dated 
from 1987 to 1996.  Notes dated in October 1989 from 
indicated that the veteran reported a history of smoking for 
30 years.  Pulmonary function tests performed in June 1995 
suggested mild air flow obstruction.  Radiographic studies of 
the chest and other body areas performed in June and July 
1995 were significant for evidence of metastatic carcinoma 
with the probable primary site in the lung.  Following a July 
1995 biopsy, the diagnosis was confirmed as metastatic 
adenocarcinoma of the lung.  Notes dated in July 1995 related 
that the veteran initially presented with cough and right 
shoulder pain at the beginning of 1995.  His past medical 
history was significant only for a work-related closed-head 
injury in 1985, after which he stopped working for the 
railroad.  He denied exposure to asbestos or other toxins, 
except for coal that was transported by rail.  It was noted 
that his father died of lung cancer.  The veteran reported 
smoking one pack of cigarettes per day since he was 17 years 
old.  Other progress notes dated in July 1995 and October 
1995 noted that the veteran also had chronic obstructive 
pulmonary disease.  Notes dated in December 1995 also 
reflected the veteran's report of a 40-year history of 
smoking and his father's death from lung cancer. 

In a July 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318.  The appellant timely appealed that 
decision.  

In her May 2000 substantive appeal, the appellant asserted 
that, by supplying free cigarettes, the military encouraged 
the smoking habit.  She believed that the veteran's lung 
cancer would not have been detected while in service since 
the habit was just beginning.  However, it later became an 
addictive habit and developed into metastatic lung cancer 
that caused the veteran's death.          

Analysis

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2000).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

The appellant specifically claims that the veteran started 
smoking and became addicted to nicotine during in service.  
The Board emphasizes that, for claims filed after June 9, 
1998, the law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during active duty service.  38 U.S.C.A. § 1103 (West 
Supp. 2000).    

In this case, the RO received the appellant's claim for 
service connection for the cause of the veteran's death in 
March 1999.  However, the Board observes that the appellant 
submitted a claim for death pension in February 1996.  
Although the March 1996 letter granting death pension 
benefits stated that the RO considered whether the appellant 
was entitled to service-connected death benefits, there was 
no rating decision showing actual adjudication of the claim.  
VA law and regulation provides that a claim by a surviving 
spouse for death pension will be considered to be a claim for 
death compensation or dependency and indemnity compensation 
and accrued benefits.  38 U.S.C.A. § 5101(b)(1); 38 C.F.R. § 
3.152(b)(1).  Therefore, the law obligates the RO to consider 
and adjudicate all claims raised by the submission of a VA 
Form 21-534, irrespective of the possible intent of the 
claimant.  Isenhart v. Derwinski, 3 Vet. App. 177, 179-180 
(1992); see Blount v. West, 11 Vet. App. 34, 36-37 (1998) 
(discussing Isenhart to support its putative holding that an 
unadjudicated pension claim, necessarily raised by the claim 
for dependency and indemnity compensation, remained open).  

Accordingly, to provide all possible benefit to the 
appellant, the Board finds that the cause of death claim was 
unadjudicated in 1996 and remains open, such that entitlement 
to compensation for death attributable to tobacco use in 
service is not precluded.  The Board will therefore consider 
the appellant's claim on a direct basis as well as due to 
nicotine dependence that began in service.       

Generally, service connection may be granted if the evidence 
demonstrates that disability or death resulted from an injury 
or disease incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability or death that has a definite relationship 
with an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder or died due to a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).  

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).  It is insufficient to 
show only that a veteran smoked in service and had a disease 
related to tobacco use. Id.  Secondary service connection for 
a disorder claimed attributable to tobacco use subsequent to 
military service can be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service.  VAOPGCPREC 19-97.  See 38 C.F.R. § 3.310(a) (a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury).     
      
Initially, the Board finds that service connection for the 
cause of the veteran's death is not established on a direct 
basis.  At the time of his death, the veteran was not service 
connected for adenocarcinoma of the lung or deep venous 
thromboses.  There is no evidence of record showing that 
either of these disorders began during service.  Similarly, 
there is no evidence of record showing any direct 
relationship between the cause of the veteran's death and 
actual tobacco use during his three-year period of active 
duty service.  Finally, there is no evidence of 
adenocarcinoma of the lung carcinoma to a compensable degree 
within one year after the veteran's separation from service 
in 1961.  Therefore, the Board finds that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death on a direct basis.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 U.S.C.A. §§ 1110, 1113, 1131, 1133, 
1310; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312; VAOPGCPREC 2-
93.      

The Board also finds that service connection for the cause of 
the veteran's death is not established as due to nicotine 
dependence in service.  In his March 1999 letter, Dr. Brouns 
opined that the veteran's "terminal illness had it's (sic) 
initiation during his time in service."  For illustrative 
purposes, the opinion generally can be reduced to its 
component parts as follows:   

The veteran died from adenocarcinoma of the lung.
Adenocarcinoma of the lung is associated with cigarette 
smoking.
Therefore, the veteran died from cigarette smoking.  

Smoking cigarettes is addictive.  
The veteran began smoking cigarettes in service. 
Therefore, the veteran became addicted to smoking 
cigarettes in service.  

The veteran became addicted to smoking cigarettes in 
service.
The veteran died from cigarette smoking.
Therefore, the veteran's death is related to service. 

The Board does not dispute that the veteran's lung cancer was 
due to tobacco use.  That is a medical determination outside 
the Board's purview.  The question properly before the Board 
is whether the lung cancer may be attributed to nicotine 
dependence that began in service.  Dr. Brouns's opinion 
linking the veteran's death to nicotine dependence in service 
is ultimately predicated on the premise that the veteran 
began smoking cigarettes in service.  However, the evidence 
in this case, consisting of contemporaneous reports by the 
veteran in the course of medical treatment, shows that the 
veteran began smoking prior to service.  

For example, in October 1989, the veteran reported a 30-year 
history of smoking, indicating that he started smoking at age 
20 or 21.  In December 1995, he related a 40-year history of 
smoking, meaning he started smoking at age 17.  July 1995 
notes reflect a specific report of smoking one pack of 
cigarettes per day since age 17.  The evidence of record 
shows that the veteran enlisted in the U.S. Army two months 
before his 23rd birthday.  The Board observes that even Dr. 
Broun's letter acknowledges that the veteran "was a lifelong 
smoker who first began smoking when he was a teenager."  
Therefore, Dr. Broun's opinion is based on inaccurate facts 
and history related to him by the appellant.  Such an opinion 
has little probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value); accord 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (a medical opinion that relies on 
history as related by the claimant is no more probative than 
the facts alleged by the claimant).     

The appellant asserts that the veteran did not smoke prior to 
entering military service.  The Board finds no indication 
that such assertion is based on personal observation.  The 
record shows that they did not marry until 1987, many years 
after he entered and completed his period of active duty 
service.  In addition, there is no evidence or allegation 
that the appellant knew the veteran at the time he enlisted.  
Any assertion that the veteran told her that he started 
smoking during service would be contrary to his 
contemporaneous reports reflected in medical treatment 
records associated with the claims folder, discussed above.     

In summary, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death as due to nicotine dependence in service.  
38 C.F.R. § 3.310(a); VAOPGCPREC 19-97.


Compensation Pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 1991), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (1999).  The service-connected disabilities 
must have been either continuously rated totally disabling 
for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service. Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.      

Pursuant to 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), 
a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a 
different decision on a service-connected-related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable.  Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In such cases, the claimant 
must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).    

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that, following the submission of the 
appellant's March 1996 and March 1999 claims, VA amended both 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  See 38 U.S.C.A. § 
1318 (West Supp. 2000); 65 Fed. Reg. 3,388 - 3,392 (2000) 
(effective January 21, 2000) (codified at 38 C.F.R. Pt. 3).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the most 
favorable version will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Review of the changes, particularly 
those to 38 C.F.R. § 3.22, reveals that the amendments are 
more restrictive and therefore not more favorable to the 
appellant.  Accordingly, the Board will apply the provisions 
of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 as discussed 
above.  Therefore, the appellant will not be prejudiced by 
the Board's current consideration of her claim.  Bernard, 4 
Vet. App. at 392-94.

In this case, the Board finds that the appellant's claim for 
DIC pursuant to 38 U.S.C.A. § 1318 is not established.  
Specifically, the veteran was not receiving service-connected 
disability compensation at the time of his death.  In fact, 
there is no indication that he had ever applied for service 
connection.  Thus, the criteria specified in the statute to 
qualify the veteran as a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 are not satisfied.  Accordingly, 
the claim must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

As to a possible hypothetical claim for 38 U.S.C.A. § 1318 
compensation, the Board notes that there is no prior 
adjudication denying a total disability rating, either 
schedular or based on unemployability, that would bar any 
finding in the appellant's favor.  38 C.F.R. § 20.1106.  
However, the appellant has not set forth any basis for the 
veteran's hypothetical entitlement to a total disability 
rating for the 10 years immediately preceding his death.  
Cole, 13 Vet. App. at 278.  In any event, to the extent that 
the medical evidence of record reflects the incurrence of a 
serious injury in 1985, after which the veteran did not work, 
the evidence clearly demonstrates that such injury was 
incurred in the course of the veteran's employment.  There is 
no evidence that the veteran had any other serious disability 
related to service within the ten years preceding his death.    


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.   




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


